         Case 1:20-cv-04771-SDA Document 33 Filed 12/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                       12/08/2020
 Mario Passante,

                                Plaintiff,
                                                              1:20-cv-04771 (SDA)
                    -against-
                                                              ORDER
 Luzzo's 211, LLC et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       This case contains claims under the Fair Labor Standards Act. The Court has been advised

that the parties have reached a settlement in principle on all issues. (See ECF Nos. 26, 27.) On

December 7, 2020 an Order was issued on the parties’ consent referring disposition of this matter

to the undersigned pursuant to 28 U.S.C. § 636(c). (ECF No. 32.) The same day, the parties filed a

motion for settlement approval. (ECF No. 31.)

       Having reviewed the proposed settlement, the Court finds that it is fair and reasonable,

see Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015), with one caveat. The

settlement agreement contains a confidentiality provision (paragraph 7), which the Court already

has indicated that it will not accept. (See 11/25/2020 Order, ECF No. 30, at 2 (“The parties are

advised that the Court will not approve settlement agreements that contain a confidentiality

provision[.]”).) However, because the settlement agreement has been filed on the public docket,

the Court finds that the confidentiality provision is moot.

       Accordingly, the settlement is approved and this action is dismissed with prejudice and

without costs except as may be stated in the settlement agreement. The Court will retain
         Case 1:20-cv-04771-SDA Document 33 Filed 12/08/20 Page 2 of 2




jurisdiction to enforce the settlement agreement. The Clerk is respectfully requested to close the

case.

SO ORDERED.

DATED:         New York, New York
               December 8, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
